UNPUBLISHED ORDER
                                    Not to be cited per Circuit Rule 53


                         United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                              January 23, 2006

                                                   Before

                                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                                  Hon. DIANE P. WOOD, Circuit Judge

                                  Hon. DIANE S. SYKES, Circuit Judge


No. 03-4261

UNITED STATES OF AMERICA,                                    Appeal from the United States
                  Plaintiff-Appellee,                          District Court for the
                                                               Southern District of Indiana,
                 v.                                            Indianapolis Division.

JESUS MENDIOLA,                                              No. 03 CR 56
                         Defendant-Appellant.
                                                             Larry J. McKinney, Chief Judge.


                                                 ORDER

         Jesus Mendiola challenged his 270-month sentence for conspiracy to possess with the intent to
distribute five kilograms or more of cocaine, arguing that in light of United States v. Booker, 125 S.Ct.
738 (2005), the district court committed plain error by applying the Sentencing Guidelines as if they were
mandatory. On May 12, 2005, we ordered a limited remand pursuant to United States v. Paladino, 401
F.3d 471, 483-84 (7th Cir. 2005), to allow the district court an opportunity to consider whether it would
impose the same sentence with the knowledge that the Guidelines are not mandatory.

       The district court responded that it would have imposed the same sentence had the Guidelines been
advisory at the time of Mendiola’s sentencing. We invited both parties to file statements concerning the
appropriate disposition of this appeal in light of the district court’s decision; only the government responded.
The government argues that Mendiola’s sentence is reasonable.
No. 03-4261                                                                                     Page 2


        Mendiola’s sentence is near the low end of the applicable Guidelines range. We have held that a
sentence within the properly calculated Guidelines range is presumptively reasonable. See United States
v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Because the district court would have imposed the same
sentence post-Booker, and because Mendiola has offered nothing to rebut the presumption of
reasonableness that attaches to his accurately calculated sentence, we conclude that Mendiola’s sentence
was not the result of plain error. Accordingly, we AFFIRM the judgment of the district court.